Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 1 of 22 PageID #: 13235



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

  VECTURA LIMITED,                      )
                                        )
                       Plaintiff,       )
                                        )
                 v.                     )   C.A. No. 16-638 (RGA)
                                        )
  GLAXOSMITHKLINE LLC and               )
  GLAXO GROUP LIMITED,                  )
                                        )
                       Defendants.      )

         GSK’S REPLY BRIEF IN SUPPORT OF ITS RENEWED MOTION FOR
             JUDGMENT AS A MATTER OF LAW AND MOTION FOR A
                        NEW TRIAL OR REMITTITUR


  OF COUNSEL:                            MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                         Jack B. Blumenfeld (#1014)
  Martin J. Black                        Jeremy A. Tigan (#5239)
  Kevin M. Flannery                      1201 North Market Street
  Robert Ashbrook                        P.O. Box 1347
  Sharon K. Gagliardi                    Wilmington, DE 19899
  DECHERT LLP                            (302) 658-9200
  Cira Centre                            jblumenfeld@mnat.com
  2929 Arch Street                       jtigan@mnat.com
  Philadelphia, PA 19104-2808
  (215) 994-4000                         Attorneys for Defendants

  Blake B. Greene
  DECHERT LLP
  300 West 6th Street, Suite 2010
  Austin, TX 78701
  (512) 394-3000

  Katherine A. Helm
  DECHERT LLP
  Three Bryant Park
  1095 Avenue of the Americas
  New York, NY 10036

 July 26, 2019
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 2 of 22 PageID #: 13236



                                                  TABLE OF CONTENTS

                                                                                                                                Page
 I.       THERE IS NO SUBSTANTIAL EVIDENCE OF INFRINGEMENT .............................. 1

          A.        The GSK Documents Do Not Contain Substantial Evidence of the
                    Measurements Required by the Court’s Claim Construction ................................. 1

          B.        Vectura Has Failed to Rebut GSK’s Criticisms of the Study 2 Evidence .............. 4

          C.        The Court Should Grant JMOL on the Umec Products .......................................... 7

          D.        The Trial Record Lacks Substantial Evidence of CAPs ......................................... 7

          E.        In The Alternative, The Court Should Grant a New Trial ...................................... 8

 II.      THE COURT SHOULD GRANT JMOL OF OBVIOUSNESS ........................................ 8

          A.        There is No Substantial Evidence of Teaching Away in Relation to MgSt............ 9

          B.        Vectura’s Treatment of Kawashima and Fults Is Legally Erroneous ................... 10

          C.        There Was No Nexus Evidence of Secondary Considerations ............................. 13

 III.     THE COURT SHOULD GRANT JMOL OF NO WILLFUL INFRINGEMENT .......... 13

 IV.  THE COURT SHOULD GRANT A NEW TRIAL ON DAMAGES OR A
 SUBSTANTIAL REMITTITUR .................................................................................................. 13

          A.        GSK’s Legal Sufficiency Argument Cannot Be Waived ..................................... 13

          B.        Ms. Schenk Failed to Apportion in Accordance with Federal Circuit Law .......... 14

          C.        The Court Plainly Has the Power to Grant a New Trial ....................................... 15

 V.       CONCLUSION ................................................................................................................. 15




                                                                   i
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 3 of 22 PageID #: 13237



                                                  TABLE OF AUTHORITIES

                                                                                                                                      Page
 Cases

 Alcon Res. Ltd. v. Barr Labs., Inc.,
   745 F.3d 1180 (Fed. Cir. 2014) .................................................................................................. 6

 Biestek v. Berryhill,
   139 S. Ct. 1148 (2019) .............................................................................................................. 13

 Brigham and Women’s Hosp., Inc. v. Perrigo Co.,
   761 F. App’x 995 (Fed. Cir. 2019) ......................................................................................... 5, 6

 Enplas Display Device Corp. v. Seoul Semiconductor Co.,
   909 F.3d 398 (Fed. Cir. 2018) .................................................................................................. 14

 Gen. Elec. Co. v. Joiner,
   522 U.S. 136 (1997) .................................................................................................................... 5

 Kim v. ConAgra Foods, Inc.,
   465 F.3d 1312 (Fed. Cir. 2006) .................................................................................................. 5

 KSR Int’l Co. v. Teleflex, Inc.,
   550 U.S. 398 (2007) ...................................................................................................... 10, 11, 12

 L & W, Inc. v. Shertech, Inc.,
   471 F.3d 1311 (Fed. Cir. 2006) .............................................................................................. 5, 6

 Lucent Techs., Inc. v. Gateway, Inc.,
   580 F.3d 1301 (Fed. Cir. 2009) ................................................................................................ 13

 Martek Biosciences Corp. v. Nutrinova, Inc.,
  579 F.3d 1363 (Fed. Cir. 2009) .................................................................................................. 5

 Mayne Pharma Int’l Pty. Ltd. v. Merck Sharp & Dohme Corp.,
  927 F.3d 1232 (Fed. Cir. 2019) ................................................................................................ 10

 Medtronic Vascular, Inc. v. Bos. Sci. Corp.,
  No. 06-78, 2008 WL 2744909 (D. Del. July 11, 2008) .......................................................... 5, 6

 Omega Patents, LLC v. CalAmp Corp.,
  920 F.3d 1337 (Fed. Cir. 2019) ................................................................................................ 13

 Reeves v. Sanderson Plumbing Prods., Inc.,
   530 U.S. 133 (2000) .................................................................................................................... 6




                                                                      ii
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 4 of 22 PageID #: 13238



 SRI Int’l, Inc. v. Cisco Sys., Inc.,
   __ F.3d __, 2019 WL 3162421 (Fed. Cir. Mar. 20, 2019)........................................................ 13

 Standard Oil Co. v. Am. Cyanamid Co.,
   774 F.2d 448 (Fed. Cir. 1985) .................................................................................................... 9

 TC Tech. LLC v. Sprint Corp.,
   No. 16-153-RGA, 2019 WL 2515779 (D. Del. June 18, 2019).................................................. 5

 Uniloc USA, Inc. v. Microsoft Corp.,
   632 F.3d 1292 (Fed. Cir. 2011) ................................................................................................ 15

 Wyers v. Master Lock Co.,
  616 F.3d 1231, (Fed. Cir. 2010) ............................................................................................... 11




                                                                  iii
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 5 of 22 PageID #: 13239



                                  TABLE OF ABBREVIATIONS

 The following table lists the abbreviations used throughout this brief.

            Abbreviation                                       Description

  ’991 patent                        U.S. Patent No. 8,303,991

  CAP(s)                             Composite active particle(s)

  Dr. Colombo or Colombo             GSK’s expert Dr. Paolo Colombo

  Dr. Fergenson or Fergenson         Vectura’s witness Dr. David Fergenson

  Dr. Kerr or Kerr                   GSK’s expert Dr. William Kerr

  Dr. Russell or Russell             GSK’s expert Dr. Lynn Russell

  Dr. Smyth or Smyth                 Vectura’s expert Dr. Hugh Smyth

  Dr. Zhou or Zhou                   Vectura’s expert Dr. Qi (Tony) Zhou

  GSK                                GlaxoSmithKline LLC and Glaxo Group Limited

  JMOL                               Judgment as a matter of law

  MgSt                               Magnesium stearate

  Ms. Schenk or Schenk               Vectura’s expert Kimberly Schenk

  POSA                               Person of ordinary skill in the art

  Umec                               Umeclidinium

  Vectura                            Vectura Limited



 Note: All quoted emphasis is added, and internal quotation marks, brackets, and citations are
 omitted, unless otherwise indicated.




                                                  iv
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 6 of 22 PageID #: 13240



 I.     THERE IS NO SUBSTANTIAL EVIDENCE OF INFRINGEMENT

        A.         The GSK Documents Do Not Contain Substantial Evidence of the
                   Measurements Required by the Court’s Claim Construction

        Vectura survived summary judgment by promising it would produce evidence that Study

 2 was representative of GSK’s commercial products. It failed to do so and now argues a new

 theory—that it can prove infringement based only on GSK’s documents and absent any dispersion

 measurements. The Court should reject Vectura’s attempt to evade the Court’s claim construction.

        The Court construed the dispersion limitation of Claim 3 as follows:

        wherein a composition that contains active particles has increased dispersion of
        the active material upon activating a delivery device for inhalation into the lungs
        by a patient, as compared to the same composition wherein unmodified active
        particles are substituted for the composite active particles.

 D.I. 167 at 15.

        “The claim language requires measuring the efficiency of dispersal of a composition with

 unmodified active particles, measuring the efficiency of the composition with composite active

 particles, and looking for increased dispersal.” D.I. 167 at 17. Thus, the construction requires

 measurements of the accused composition in two states—one with CAPs and one without. Id.

 The Court provided a description of the necessary proof: “If a POSA wanted to determine whether

 composite active particle C2 increased dispersion compared to active particle C1 in a composition

 also containing particles A and B, she would not vary A and B during testing.” Id. at 17, n.9.

 During claim construction, Vectura agreed that “the claims require measuring the efficiency of

 dispersal of the claimed composition absent additive material.” Id. at 15 (citing D.I. 82 at 57).

        On summary judgment, GSK argued that Vectura had no evidence of the dispersion

 measurements required to meet the claim construction. Vectura responded that Study 2 was

 sufficient to meet its burden because Dr. Zhou would testify that the dispersion measurements for




                                                  1
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 7 of 22 PageID #: 13241



 Blends 5 and 6 of Study 2 were “representative” of the measurements for GSK’s commercial

 products. D.I. 210 at 10-11.

         At trial, however, Dr. Zhou failed to utter the word “representative” or show that any

 dispersion measurements for Blends 5 and 6 were representative. Vectura’s post-trial brief does

 not do so either. Instead, Vectura now offers snippets from GSK documents in place of the

 promised testimony. D.I. 343 at 4-7. None of the new evidence even remotely satisfies the burden

 required by the Court’s construction.

         The gravamen of Vectura’s argument is that if MgSt is present, then there must be a

 dispersion improvement. D.I. 343 at 4. The Court rejected that position during claim construction,

 holding that the “relevant inquiry is [not] the presence or absence of additive material [] because

 the patent teaches that additive materials, as a general matter, were known in the prior art to

 promote dispersion.” D.I. 167 at 17-18. The claim construction requires measurements of the

 accused formulation with and without CAPs. Vectura cites to no such evidence in its response,

 because it offered none at trial. That failure is set forth in detail below.

         First, Vectura argues that GSK documents demonstrate that the ELLIPTA® products

 contain CAPs. D.I. 343 at 4. GSK contests the point, but even if that were correct, it would not

 constitute evidence of increased dispersion in the accused formulations.

         Second, Vectura observes that MgSt is a lubricant and that Mr. Green and GSK

 experimented with MgSt due to its lubricant characteristics. D.I. 343 at 5. This background

 information again says nothing about the required dispersion measurements.

         Third, Vectura points to Dr. Zhou’s testimony that MgSt “is a very interesting and unique

 chemical” that delaminates. D.I. 343 at 5. According to Vectura, Dr. Zhou “testified that GSK’s

 regulatory documents for each of the infringing products show” that GSK somehow admitted that




                                                    2
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 8 of 22 PageID #: 13242



 MgSt forms a particle-to-particle coating “on the surface of the other particles in the composition,

 including the active particles . . . .” Id. However, the three cited exhibits, PTX-119, 152, and 153,

 say nothing about coating the active, let alone relative dispersion measurements with and without

 CAPs. Vectura also cites PTX-35, but that document discusses coating the lactose, not the active:

 “Blending magnesium stearate with lactose monohydrate . . . may facilitate the micronized

 vilanterol trifenatate particle to aerosolise more easily from the magnesium coated surface than a

 lactose monohydrate surface.” PTX-35 at GSKV17512. Vectura then misleadingly points out a

 reference in PTX-35 to a paper co-authored by Vectura inventors allegedly demonstrating “that

 coating the active particles with magnesium stearate gives better dispersion[,]” implying that GSK

 was discussing the accused products. See D.I. 343 at 6. Yet, the GSK document is plainly referring

 to the inventors’ assertion that “a mechanical fusion method” can “in theory” provide better results

 than “conventional methods of mixing.”1 PTX-35 at GSKV17508-09. The ELLIPTA® products

 use conventional mixing methods, not mechanofusion. These documents provide no evidence

 regarding the dispersion measurements required for a proper infringement analysis. If anything,

 these documents support GSK.

        Fourth, Vectura points to three GSK regulatory and technical documents discussing

 MgSt’s tendency to coat constituents of a composition. D.I. 343 at 6. The mere presence of a

 “coating” is insufficient to prove the presence of CAPs, much less to establish that the number and

 quality of CAPs is sufficient to promote dispersion. Moreover, none of the documents are even

 directed to dispersion. To the contrary, two of the documents are directed to dissolution studies



 1
   The GSK document notes that results in the paper merely “suggest” an otherwise unremarkable
 point that MgSt CAPs can have better dispersion than MgSt-coated lactose. Vectura never entered
 the paper into the record and when asked to explain what the statement in the GSK document
 means to the jury, Dr. Zhou simply rephrased it. Tr. 295:7-18. Further, the paper is not directed
 to a composition with both CAPs and MgSt-coated lactose, so it is irrelevant.


                                                  3
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 9 of 22 PageID #: 13243



 and support a conclusion that MgSt has no effect on the actives in GSK’s commercial products, as

 GSK showed in its opposition to Vectura’s enhancement motion. See D.I. 343 at 6 (citing PTX-

 158; PTX-37). Another document, PTX-31, has a generic statement about particle coating that

 could not possibly support a conclusion on dispersion in the accused products. D.I. 343 at 6. And

 the remaining documents discuss addition of MgSt to the fine lactose particles, not the active

 ingredient.

        Fifth, Vectura tries to shift its burden by arguing that GSK did not present any evidence

 disproving the “well-known positive effect” of using MgSt. D.I. 343 at 6-7. But GSK had no such

 burden, and generalities about MgSt or the coating of lactose with MgSt are insufficient to meet

 Vectura’s burden regarding the accused compositions in any event.

        Finally, Vectura points to Dr. Fergenson’s SPAMS evidence. D.I. 343 at 7. But Dr.

 Fergenson admitted that the SPAMS reports show nothing about dispersion. Tr. 223:25-224:8.

        That is the sum total of the evidence Vectura offers on JMOL—other than Study 2, which

 is addressed below. No reasonable jury could conclude that Vectura met its infringement burden

 on the dispersion limitation based on the proffered GSK documents and unsupported testimony by

 Dr. Zhou.

        B.      Vectura Has Failed to Rebut GSK’s Criticisms of the Study 2 Evidence

        Vectura does not answer GSK’s specific criticisms of the Study 2 evidence, but continues

 to rely on the general observation in Study 2 that “coating all of the components with magnesium

 stearate gave a three-fold increase in dispersion.” D.I. 343 at 8. Vectura offers no linking evidence

 to establish that the data on Blends 5 and 6 have relevance to measuring dispersion in the accused

 products, all of which are manufactured without mechanofusion, unlike the Study 2 compositions.

 The bare opinion of Dr. Zhou cannot fill the scientific holes in Vectura’s case.




                                                  4
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 10 of 22 PageID #: 13244



        A conclusory expert opinion is insufficient to meet a patentee’s infringement burden.

 Brigham and Women’s Hosp., Inc. v. Perrigo Co., 761 F. App’x 995, 1003 (Fed. Cir. 2019)

 (affirming grant of JMOL and finding test evidence insufficient to meet burden of proof); Kim v.

 ConAgra Foods, Inc., 465 F.3d 1312, 1320 (Fed. Cir. 2006) (affirming grant of JMOL of no

 infringement where patentee failed to test for impact of additive).

        Vectura cites Martek Biosciences Corp. v. Nutrinova, Inc., 579 F.3d 1363, 1372 (Fed. Cir.

 2009), for the proposition that there is no “general rule requiring testing of accused products.” D.I.

 343 at 4 n.1. That is a straw man.2 An expert who relies on test results of something other than

 the accused products must provide linking evidence explaining why it is appropriate to do so. See

 Brigham, 761 F. App’x at 1004. Here, Dr. Zhou offered no basis to extrapolate the results. The

 analytical gap between the accused products and Study 2 is too large and cannot be filled with

 conclusory testimony. See TC Tech. LLC v. Sprint Corp., No. 16-153-RGA, 2019 WL 2515779,

 at *11 (D. Del. June 18, 2019) (rejecting expert testimony as “wholly conclusory” where plaintiff

 “fail[ed] to show that [the expert’s] conclusions [were] based on sufficient facts or data” (citing

 Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997))).

        In this regard, the law simply mirrors basic scientific principles, which require evidence,

 not conjecture. See L & W, Inc. v. Shertech, Inc., 471 F.3d 1311, 1318 (Fed. Cir. 2006) (noting

 patentee “cannot simply ‘assume’ that all of [the accused] products are like the one [] tested”);

 Medtronic Vascular, Inc. v. Bos. Sci. Corp., No. 06-78, 2008 WL 2744909, at *3 (D. Del. July 11,

 2008) (granting JMOL of non-infringement for untested accused products). Vectura tries to sweep




 2
   The patentee in Martek called two experts, one of whom calculated the concentration of chloride
 ions present in two culture media and then opined on the impact of those concentrations on the
 corrosion of a steel vessel. Martek, 579 F.3d at 1372. Dr. Zhou provided nothing remotely like
 these calculations at trial.


                                                   5
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 11 of 22 PageID #: 13245



 aside L & W and Medtronic in a footnote on the ground that they are summary judgment decisions.

 D.I. 343 at 11 n.10. In fact, Medtronic was a JMOL case. Regardless, the legal standard for

 summary judgment and JMOL is the same. See Reeves v. Sanderson Plumbing Prods., Inc., 530

 U.S. 133, 150 (2000) (“[T]he standard for granting summary judgment mirrors the standard for

 judgment as a matter of law, such that the inquiry under each is the same.”). A patentee cannot

 simply “assume” untested products are like tested, allegedly representative products for purposes

 of proving patent infringement. See L & W, Inc., 471 F.3d at 1318; Medtronic, 2008 WL 2744909,

 at *3. A patentee must come forward with evidence showing that a claimed functional property

 would not vary with differences between the tested and the untested products. Medtronic, 2008

 WL 2744909, at *2-3. Nor can Vectura distinguish Brigham or Alcon, in which the Federal Circuit

 approved JMOL of no infringement where patentees failed to test accused products. See Brigham,

 761 F. App’x at 1005; Alcon Res. Ltd. v. Barr Labs., Inc., 745 F.3d 1180, 1187 (Fed. Cir. 2014).

        Vectura tries to bolster Dr. Zhou by arguing that he considered the differences between

 Study 2 and GSK’s commercial products. See D.I. 343 at 8-9. Although Dr. Zhou acknowledged

 the differences, he offered no cogent scientific explanation as to why those differences could be

 ignored. Blend 6 involved mechanofusing an active and MgSt directly together, whereas under

 Vectura’s theory, GSK’s process results in only accidental rub off of some undetermined amount

 of MgSt from lactose to the active. Surely, a scientist trying to determine dispersion measurements

 would have to take account of the difference between 100% mechanofused CAPs and the purported

 rub-off CAPs of the GSK products. Indeed, in some formulations, the presence of CAPs actually

 decreased dispersion.3 Given the admitted complexity and unpredictability of the science, D.I.



 3
   There is no scientific basis to assume CAPs always improve dispersion. The inventors in fact
 reported that CAPs made with leucine, one of the preferred additives in the ’991 patent, showed
 decreased dispersion. See D.I. 121 at 8; D.I. 156 at 6-7 (submitted on summary judgment).


                                                 6
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 12 of 22 PageID #: 13246



 337 at 5-6, Dr. Zhou cannot simply assume away the relevance of the differences in process steps

 between Study 2 and the commercial products.

        Finally, Vectura argues that the “jury was free to credit [Dr. Zhou’s] testimony” and that

 the “jury rejected” the differences between Study 2 and GSK’s actual products. D.I. 343 at 8-9.

 That begs the question. The jury had the power to return a verdict, but it had to be supported by

 substantial evidence. There was no such evidence here.

        C.      The Court Should Grant JMOL on the Umec Products

        Vectura presented no evidence whatsoever on dispersion with respect to GSK’s umec

 formulations in its ANORO® and INCRUSE® products. The entirety of Vectura’s case on umec

 appears in the first paragraph of page 10 of its brief. All Vectura points to is a conclusory opinion

 from Dr. Zhou applying Study 2, which used vilanterol, to umec powders. That is insufficient to

 meet Vectura’s burden of proof under the Court’s claim construction. A study using vilanterol

 proves nothing about the properties of alleged CAPs with umec. See D.I. 337 at 5-6 (powder

 formulation performance is an unpredictable art).

        D.      The Trial Record Lacks Substantial Evidence of CAPs

        Vectura points to the SEM-EDX, ToF-SIMS, and SPAMS testing as support for Dr. Zhou’s

 opinion, D.I. 343 at 11, but none of these tests addressed the requirement of the claim construction

 that MgSt must be “fixed such that the active and additive particles do not separate in the

 airstream.” D.I. 167 at 11. With respect to SEM-EDX, Dr. Zhou testified that the basis for his

 opinion is that “magnesium stearate is actually forming a coating layer on the drug particles.” Tr.

 341:11-18. Proof of a “coating” is not enough. The construction requires “something more than

 a ‘secure attachment’” (D.I. 167 at 11), and indeed, requires that the particles remain together in

 the airstream. Vectura’s ToF-SIMS testing only established whether two particles were “co-

 located” within a sample area, and said nothing about whether the particles were fixed together.


                                                  7
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 13 of 22 PageID #: 13247



 Tr. 646:10-652:23 (Russell). And it was undisputed that SPAMS cannot determine particle

 morphology (e.g., the arrangement of components within a particle) or whether MgSt is on the

 surface of or coats the active drug. See Tr. 215:13-216:12, 220:22-25 (Fergenson), 330:3-9 (Zhou),

 641:14-22, 642:1-643:1, 644:16-645:9 (Russell). Dr. Zhou’s opinions on the CAPs limitation were

 not grounded in any data and do not, therefore, constitute substantial evidence of infringement.

        E.      In The Alternative, The Court Should Grant a New Trial

        GSK took the Court’s claim construction at face value when the Court wrote that

 measurements with and without CAPs were required for the dispersion limitation. D.I. 167 at 17.

 To accept Vectura’s position that the simple inclusion of MgSt in a formulation is sufficient to

 establish infringement would be tantamount to changing the construction to strike from the opinion

 all discussion regarding measurements. Vectura argues waiver, but GSK cannot have waived a

 right it did not know it had—to prove claim 3 was anticipated without test measurements. It would

 be manifestly unfair to use the watered-down claim construction to affirm the infringement verdict

 without allowing GSK to present evidence of invalidity under the same standard.

 II.    THE COURT SHOULD GRANT JMOL OF OBVIOUSNESS

        Vectura does not dispute the key elements of GSK’s obviousness case: (1) CAPs were

 known, (2) MgSt was a known additive in inhalation products, and (3) the difference between the

 prior art and claim 3 was that there was no explicit combination of the two. See D.I. 337 at 14-15.

 Dr. Smyth conceded that one additional fact would have changed his validity opinion—the

 approval before the priority date of an inhaled product that delivered MgSt to the lung. Tr. 923:15-

 23. GSK proved that as well. See PTX-283 at 5:10-12; Tr. 923:24-925:18 (Smyth). Nonetheless,

 Vectura maintains that one of skill in the art would not have been motivated to use MgSt as the

 additive in a CAP. No reasonable jury could have accepted that assertion based on the trial record.




                                                  8
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 14 of 22 PageID #: 13248



        A.      There is No Substantial Evidence of Teaching Away in Relation to MgSt

        Vectura’s center-stage non-obviousness argument at trial—the safety story—has now been

 relegated to a back-stage role in its answering brief. Regardless whether that demotion is a product

 of GSK’s overwhelming showing that no reasonable jury could credit Vectura’s story, D.I. 337 at

 16-19, or of the fact that what may be good theater in front of the jury is irrelevant to the legal

 determination of obviousness, it speaks volumes.        The case law sets a high threshold for

 establishing teaching away, see D.I. 337 at 16-17, and Vectura’s proofs fell well short.

        The fundamental flaw in Vectura’s “teaching away” theory is its failure to focus on the

 POSA, who is assumed to know all relevant prior art on the priority date. See Standard Oil Co.

 v. Am. Cyanamid Co., 774 F.2d 448, 454 (Fed. Cir. 1985). Here, that includes the full scope of

 Musa, Example 9, which reported that the delivery of MgSt to the lungs was safe. See DTX-408

 at 11:15-60 (measuring the MgSt that can be delivered to the lungs and noting “[t]his amount [to

 be respirable] has been demonstrated to be safe”); Tr. 736:24-738:19, 778:4-780:9 (Colombo). A

 POSA would also have known that there was a product already on the market in which MgSt was

 “approved for delivery via the lung.” PTX-283 at 5:10-12; Tr. 923:24-925:18 (Smyth).4 Contrary

 to the picture Vectura tried to paint, MgSt was not some horribly dangerous substance, but a

 common additive already inhaled by patients and even delivered to the lungs.

        Vectura tries to deflect attention from a POSA’s presumed knowledge of the relevant prior

 art several ways, arguing first that the jury could have rejected obviousness solely on the basis of

 Dr. Colombo’s statement that he did not “think to coat the active ingredient with magnesium

 stearate.” D.I. 343 at 14. That is legal error. What Dr. Colombo personally thought of during his

 research is irrelevant and, in any case, he testified that if he had known of Musa (which we assume


 4
  Vectura agrees that the Clenil product was the prior art product. See D.I. 343 at 21. There is no
 dispute that Clenil was in the prior art, even if, as Vectura asserts, the reference was not.

                                                  9
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 15 of 22 PageID #: 13249



 of a POSA), he would not have had any safety concerns. Tr. 830:21-831:8. Similarly, the

 Podczeck statements, PTX-378; PTX-379, actually undermine Vectura’s position because they

 teach that MgSt can be inhaled for a time shorter than “months.” And the generalized questions

 raised by the FDA reflect nothing more than typical pharmaceutical safety concerns. See Mayne

 Pharma Int’l Pty. Ltd. v. Merck Sharp & Dohme Corp., 927 F.3d 1232, 1241 (Fed. Cir. 2019)

 (“[T]he specification does not comment on any adverse effects or toxicity. That is not surprising,

 as few pharmaceuticals are free of toxic effects in some circumstances and dosages.”). Finally,

 the argument at trial regarding an old handbook and views on “fatalities” are not only prejudicial,

 but unavailing in the face of the later version of the handbook and Musa. See D.I. 337 at 18-19.

        In light of the publication of Musa before the priority date, and the required assumption

 under the law that a POSA would be aware of its contents, Vectura’s “teaching away” argument

 should be rejected as a matter of law. The relevant facts for purposes of making the final legal

 determination of obviousness are that MgSt was a ubiquitous additive in the field and an obvious

 candidate to try. On these facts, claim 3 of the ’991 patent is obvious.

        B.      Vectura’s Treatment of Kawashima and Fults Is Legally Erroneous

        Vectura argues that “based on the teachings of Kawashima5 and Fults, a POSA would not

 have been motivated to substitute magnesium stearate for the additives used in those references.”

 D.I. 343 at 13. The substitution theory misstates the relevant legal principle on obviousness.

        Vectura’s myopic view of a POSA’s motivation is contrary to the Supreme Court’s

 “expansive and flexible approach” to a motivation analysis. KSR Int’l Co. v. Teleflex, Inc.,



 5
  Vectura’s footnote 13 is misleading. Kawashima was not reviewed by the Patent Office; a later
 publication by Kawashima was. And, as Dr. Colombo explained, at least one “major difference”
 between the two was that the title of the later publication did not say CAPs, and therefore “the
 Patent Office [did] not have the direct information that this product was a composite active
 particle.” Tr. 755:3-756:10.


                                                 10
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 16 of 22 PageID #: 13250



 550 U.S. 398, 421 (2007). KSR held that a combination is obvious to try when “there are a finite

 number of identified, predictable solutions” to satisfy a “design need or market pressure to solve

 a problem.” KSR, 550 U.S. at 421. Where the underlying facts in the analysis are undisputed, the

 legal finding of obviousness necessarily follows. Thus, in Wyers v. Master Lock Co., the Federal

 Circuit employed the post-KSR motivation analysis to reverse the denial of JMOL of obviousness

 after a jury verdict, stating that KSR and later cases establish that “obviousness may include

 recourse to logic, judgment, and common sense, in lieu of expert testimony.” 616 F.3d 1231,

 1238-39 (Fed. Cir. 2010). For this reason, “the ultimate inference as to the existence of a

 motivation to combine references may boil down to a question of ‘common sense,’ appropriate for

 resolution on summary judgment or JMOL.” Id. at 1240.

        Here, the factual inputs to the obviousness analysis were not in dispute—other than the

 “safety issue,” which is addressed above.

        First, Kawashima and Fults disclose the general utility of CAPs. As evident from the title

 of Kawashima (“Design of Inhalation Dry Composite Powders by Surface Modification of Drug

 Particles”), CAPs are designed to modify the surface of an active drug with an additive. See DTX-

 112. The utility of CAPs is not limited to specific actives, additives, or processing methods. See

 Tr. 722:22-723:3, 724:18-725:6, 789:15-24 (Colombo).

        Second, in considering which additives to pair with which actives, a POSA would know

 that it is desirable to use a hydrophobic (water fearing) additive with a hydrophilic (water loving)

 active and, conversely, a hydrophilic additive with a hydrophobic active. See Tr. 724:12-726:24

 (Colombo). Accordingly, if a POSA considered a hydrophilic drug, she would use a hydrophobic

 additive. Id.




                                                 11
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 17 of 22 PageID #: 13251



        Third, there are both hydrophobic and hydrophilic inhalation drugs. Indeed, one “very

 well-known” inhalation drug was hydrophilic salbutamol sulfate. Tr. 725:1-726:24 (Colombo).

        Fourth, the leading inhalation additive in the art was hydrophobic MgSt, which had been

 used for years to coat lactose. Tr. 690:22-25, 726:20-24, 743:16-23, 773:7-13 (Colombo), 920:1-

 8 (Smyth) (acknowledging the “well known” use of MgSt in dry powder inhalers).

        Those facts set the stage for the legal determination of obviousness. Given those facts and

 the breadth of claim 3, which is directed to the combination of any active and MgSt, common

 sense dictates that it would have been obvious for a POSA to try CAPs with MgSt to modify the

 surface of a hydrophilic active. Tr. 726:11-24, 741:11-744:2 (Colombo). To a POSA, a highly

 skilled artisan, the small step from the known art to claim 3 would have been obvious.

        Dr. Smyth’s only argument to the contrary was that a POSA would not have worked with

 hydrophobic additives because they were dangerous. Tr. 903:22-904:16. But no reasonable jury

 could accept that in the face of Musa. Indeed, Fults itself teaches the use of hydrophobic materials

 in CAPs. See DTX-97 at GSKV15909 (“Studies were performed to determine the effect on the

 dissolution rate of the drug in the presence of the hydrophobic materials. . . . DSCG is a crystalline

 solid that may be subject to morphological changes when coated with hydrophobic materials.”).6

 Plainly, based on Musa and Fults, the argument that the hydrophobic nature of MgSt rendered it

 an unsuitable candidate should be rejected.


 6
   Vectura’s attempt to show that MgSt would not have worked using the precise method disclosed
 in Fults misses the mark. See D.I. 343 at 16. Dr. Colombo’s admission that “[f]ollowing Fults
 exactly is not amenable” using MgSt is irrelevant where the obviousness analysis is not bound by
 “[r]igid preventative rules.” See Tr. 790:9-19; KSR, 550 U.S. at 421. As Dr. Colombo stated, a
 POSA could have employed a different solvent system than the one disclosed in Fults. See Tr.
 789:19-24. Additionally, although Dr. Smyth testified that MgSt and fatty acids generally had
 “very different” chemical properties, Tr. 906:11-25, he did not explain why that mattered. The
 prior art’s teachings towards MgSt provided the motivation to use MgSt in Fults’s CAPs. See D.I.
 337 at 14-15; Tr. 742:25-744:2 (Colombo). Moreover, MgSt is related to the stearic acid additive
 used in Fults; indeed, it is its magnesium salt. Tr. 726:25-727:12, 729:7-13 (Colombo).

                                                  12
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 18 of 22 PageID #: 13252



        C.      There Was No Nexus Evidence of Secondary Considerations

        Vectura contends that there is evidence “showing that Novartis uses the magnesium

 stearate technology of the ’991 patent” in its products. D.I. 343 at 22-23. That is simply wrong.

 Nothing in the record indicates that the Novartis products embody claim 3. Moreover, Vectura

 cites no case law for the proposition that merely listing a patent in the Orange Book is sufficient

 to establish the required nexus. There are no relevant secondary considerations.

 III.   THE COURT SHOULD GRANT JMOL OF NO WILLFUL INFRINGEMENT

        The jury instruction on willfulness improperly allowed the jury to find willful infringement

 from “simple intentional or knowing infringement.” See SRI Int’l, Inc. v. Cisco Sys., Inc., __ F.3d

 __, 2019 WL 3162421, at *8 (Fed. Cir. Mar. 20, 2019). But under any standard, the willfulness

 finding fails. Dr. Wright told GSK that the ’991 patent covered “active smearing” and “fusing.”

 Tr. 141:25-142:7; PTX-71. Given GSK’s process, it was more than reasonable for GSK to assume

 it was not infringing. The remaining points relevant to willfulness are addressed in GSK’s brief

 opposing enhancement and the imposition of fees. See D.I. 344.

 IV.    THE COURT SHOULD GRANT A NEW TRIAL ON DAMAGES OR A
        SUBSTANTIAL REMITTITUR

        A.      GSK’s Legal Sufficiency Argument Cannot Be Waived

        There is no waiver here on a motion for a new trial because GSK is challenging the legal

 sufficiency of Ms. Schenk’s testimony, and such arguments cannot be waived. Biestek v. Berryhill,

 139 S. Ct. 1148, 1155 (2019) (noting that a party “cannot waive the substantial evidence

 standard”). “Failure to object to the admission of evidence does not act as waiver as to a challenge

 to the sufficiency of the evidence for the jury to award damages.” Omega Patents, LLC v. CalAmp

 Corp., 920 F.3d 1337, 1350 n.12 (Fed. Cir. 2019) (remanding for a new trial on damages due to

 insufficient evidence to support the damages award) (citing Lucent Techs., Inc. v. Gateway, Inc.,



                                                 13
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 19 of 22 PageID #: 13253



 580 F.3d 1301, 1325, 1335 (Fed. Cir. 2009)); see also Enplas Display Device Corp. v. Seoul

 Semiconductor Co., 909 F.3d 398, 411 n.2 (Fed. Cir. 2018).

        B.      Ms. Schenk Failed to Apportion in Accordance with Federal Circuit Law

        At trial, GSK objected to Ms. Schenk’s apportionment theory, and the Court observed

 “[t]hat sounds pretty thin.” Tr. 287:16-288:9. In post-trial briefing, Vectura has been unable to

 muster any evidence of the value of claim 3 of the ’991 patent, let alone a comparison to the other

 patents in the purportedly comparable 2010 license between the parties. Ms. Schenk simply did

 not do a proper comparable license analysis.

        Vectura’s contention that 97% of the active particles were, in fact, the CAPs of claim 3 is

 unsupported. See D.I. 343 at 24. At best, Dr. Fergenson testified that 97% of active particles were

 co-associated with MgSt in his SPAMS testing, Tr. 202:11-203:20, but as explained above,

 SPAMS cannot show CAPs. See also D.I. 337 at 11-12 (noting “co-association” is insufficient

 evidence of CAPs). Thus, while Ms. Schenk assumed that “97 percent or almost 100 percent of

 the particles of the active ingredient in GSK’s products are coated with magnesium stearate,”

 Dr. Ferguson said “[w]e do not determine whether one is coating the other . . . .” See Tr. 473:16-

 474:1 (Schenk), 216:6-12, 220:15-25 (Fergenson). Nor is there any evidence whatsoever of the

 relative improvement in dispersion caused by these supposed CAPs. To fill this gaping hole,

 Vectura calls on its old standby—Study 2—arguing that the improvement from Blend 5 to Blend

 6 is somehow relevant to demonstrate the magnitude of improved dispersion in the accused

 products. D.I. 343 at 26. Dr. Zhou never said so, and the argument is pure conjecture, not science.

 There is no evidence of value in the record.

        Ms. Schenk also failed to perform the required comparison between the ’991 patent and

 the licensed patents under the 2010 agreement. Instead, Vectura argues weakly that the license

 and ’991 patent cover “roughly very similar technologies” because both involved MgSt.


                                                 14
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 20 of 22 PageID #: 13254



 Tr. 447:25-448:10 (Schenk). The Federal Circuit has never adopted a “roughly very similar

 technologies” standard. Far more precision is required to support a damages award, let alone one

 for $89 million.

        C.      The Court Plainly Has the Power to Grant a New Trial

        GSK did not waive its objection to Vectura’s trial tactics on damages. Vectura misstates

 the precedent on waiver on appeal, which does not apply at the district court level, where the Court

 has broad discretion to grant a new trial. Moreover, it is well established that “[o]nce the court

 makes a definitive ruling on the record admitting or excluding evidence, either at or before trial,

 a party need not renew an objection or offer of proof to preserve a claim of error for appeal.” See

 Uniloc USA, Inc. v. Microsoft Corp., 632 F.3d 1292, 1319 (Fed. Cir. 2011). Here, the Court made

 a definitive ruling at trial, placing limits on Vectura’s use of the incendiary royalty base. See Tr.

 439:20-440:5 (the Court noting “I think the key thing is what Mr. Black did say which clearly is

 not waived at all, which is you can’t appeal to, like, it’s just pennies on the dollar, so what’s the

 big deal? And certainly I don’t think the sales should be in any way emphasized beyond what’s

 strictly required by the law.”). Vectura went well beyond the bounds of the Court’s ruling and did

 so intentionally. See Tr. 961:22-962:2 (“I probably mentioned it enough today that I think they’ll

 remember.”). Plainly, the Court has the power to address this conduct, and it should do so here.

 V.     CONCLUSION

        For the reasons stated in its opening brief and herein, GSK respectfully requests that the

 Court grant JMOL, or in the alternative, a new trial or remittitur.




                                                  15
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 21 of 22 PageID #: 13255



                                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                        /s/ Jack B. Blumenfeld
                                        _____________________________________
                                        Jack B. Blumenfeld (#1014)
                                        Jeremy A. Tigan (#5239)
                                        1201 North Market Street
                                        P.O. Box 1347
  OF COUNSEL:                           Wilmington, DE 19899
                                        (302) 658-9200
  Martin J. Black                       jblumenfeld@mnat.com
  Kevin M. Flannery                     jtigan@mnat.com
  Robert Ashbrook
  Sharon K. Gagliardi                   Attorneys for Defendants
  DECHERT LLP
  Cira Centre
  2929 Arch Street
  Philadelphia, PA 19104-2808
  (215) 994-4000

  Blake B. Greene
  DECHERT LLP
  300 West 6th Street, Suite 2010
  Austin, TX 78701
  (512) 394-3000

  Katherine A. Helm
  DECHERT LLP
  Three Bryant Park
  1095 Avenue of the Americas
  New York, NY 10036

 July 26, 2019




                                       16
Case 1:16-cv-00638-RGA Document 349 Filed 07/26/19 Page 22 of 22 PageID #: 13256



                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 26, 2019, I caused the foregoing to be electronically filed with

 the Clerk of the Court using CM/ECF, which will send notification of such filing to all registered

 participants.

        I further certify that I caused copies of the foregoing document to be served on

 July 26, 2019, upon the following in the manner indicated:

  Kelly E. Farnan, Esquire                                               VIA ELECTRONIC MAIL
  Christine D. Haynes, Esquire
  RICHARDS, LAYTON & FINGER, P.A.
  One Rodney Square
  920 North King Street
  Wilmington, DE 19801
  Attorneys for Plaintiff

  Dominick T. Conde, Esquire                                             VIA ELECTRONIC MAIL
  Christopher P. Borello, Esquire
  Damien Dombrowski, Esquire
  Michael Scerbo, Esquire
  Steven C. Kline, Esquire
  Joshua D. Calabro, Esquire
  Zachary L. Garrett, Esquire
  VENABLE LLP
  1290 Avenue of the Americas
  New York, NY 10104-3800
  Attorneys for Plaintiff




                                               /s/ Jack B. Blumenfeld

                                               Jack B. Blumenfeld (#1014)
